Citation Nr: 0844543	
Decision Date: 12/24/08    Archive Date: 12/31/08

DOCKET NO.  06-31 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for low back strain with degenerative disc disease.

2.  Entitlement to an increased rating for a right knee 
disability, rated as 20 percent disabling from January 27, 
2006, to February 6, 2007, for degenerative joint disease 
with instability, and with a separate 10 percent rating from 
January 27, 2006, to February 6, 2007, for limitation of 
extension.

3.  Entitlement to an increased rating for residuals of a 
right total knee replacement, rated as 100 percent disabling 
from February 6, 2007, to May 1, 2009, and as 30 percent 
disabling thereafter.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1969 to 
December 1970.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal from a July 2006 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Togus, Maine, which, in pertinent part, 
granted entitlement to service connection for a low back 
strain with degenerative disc disease and assigned an initial 
disability evaluation of 10 percent, effective January 27, 
2006.  The rating decision also granted a separate 10 percent 
rating for limitation of extension of the right knee, 
effective January 27, 2006, and increased the rating for 
degenerative joint disease with instability to 20 percent, 
also effective January 27, 2006.    

Additionally, in a May 2008 rating decision, the veteran's 
right knee disability, rated with separate ratings for 
limitation of extension and instability, was recharacterized 
as residuals of a total right knee replacement.  A 100 
percent evaluation was assigned from February 6, 2007, to May 
1, 2009, with a 30 percent evaluation thereafter.  A veteran 
is generally presumed to be seeking the maximum benefit 
allowed by law and regulation, and a claim remains in 
controversy where less than the maximum available benefit is 
awarded.  AB v. Brown, 6 Vet. App. 35 (1993).  As the 
veteran's residuals of a right total knee replacement is 
slated to be reduced to 30 percent on May 1, 2009, the claim 
for an increased rating remains before the Board.  

In November 2008, the veteran provided testimony at a hearing 
before the undersigned Acting Veterans Law Judge at the 
Detroit RO.  A transcript of the hearing is of record.

In a September 2008 statement, the veteran's representative 
raised the issues of entitlement to an increased rating for 
service-connected left knee disability and entitlement to a 
total disability rating due to individual employability 
resulting from service-connected disability (TDIU).  These 
claims are referred to the RO for the appropriate action.

The issues of entitlement to increased ratings for the 
veteran's right knee disabilities are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  For the period prior to September 9, 2008, the veteran's 
low back strain with degenerative disc disease most nearly 
approximated limitation of flexion greater than 30 degrees 
but less than 60 degrees, taking into account pain on motion; 
there was no evidence of ankylosis of the spine. 

2.  For the period beginning September 9, 2008, the veteran's 
low back strain with degenerative disc disease has manifested 
limitation of forward flexion of the thoracolumbar spine to 
30 degrees or less; ankylosis of the thoracolumbar spine is 
not present.

3.  Throughout the entire claims period, the veteran's low 
back strain with degenerative disc disease has not manifested 
episodes of incapacitation requiring bedrest prescribed by a 
physician. 

4.  The veteran has right lower extremity neurological 
impairment that more nearly approximates mild than moderate.

CONCLUSIONS OF LAW

1.  The schedular criteria for an initial increased rating of 
20 percent, but not higher, for the period from January 27, 
2006 until September 9, 2008, for low back strain with 
degenerative disc disease have been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.14, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5235-5243 (2008). 

2.  The schedular criteria for an increased rating of 
40 percent, but not higher, for the period beginning 
September 9, 2008, for low back strain with degenerative disc 
disease have been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.7, 
4.10, 4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 5235-5243. 

3.  The veteran's low back disability warrants a separate 
disability rating of 10 percent, but not higher, based on 
neurological impairment of the right lower extremity.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.7, 4.14, 4.124a, Diagnostic 
Code 8520. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126; 38 C.F.R §§ 3.102, 3.156(a), 3.159, 
3.326(a).  A proper VCAA notice must inform the claimant of 
any information and evidence not of record that is necessary 
to substantiate the claim, that VA will seek to provide, and 
that the claimant is expected to provide.  38 U.S.C.A. 
§ 5103(a); C.F.R. § 3.159(b)(1).  Pursuant to recent 
regulatory revisions, however, the third sentence of 38 
C.F.R. § 3.159(b)(1), which had stated that VA will request 
the claimant to provide any evidence in the claimant's 
possession that pertains to the claim, has been removed from 
that section effective May 30, 2008.  73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Any error in VCAA notification 
should be presumed prejudicial, and VA has the burden of 
rebutting this presumption.  Sanders v. Nicholson, 487 F.3d 
881 (Fed. Cir. 2007).

In Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) reaffirmed principles set forth in earlier 
Federal Circuit and United States Court of Appeals for 
Veterans Claims (Court) cases in regard to the necessity of 
both a specific VCAA notification letter and an adjudication 
of the claim at issue following that letter.  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 121 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006).  This line of decisions 
reflects that a comprehensive VCAA letter, as opposed to a 
patchwork of other post-decisional documents (e.g., 
Statements or Supplemental Statements of the Case), is 
required to meet VA's notification requirements.  At the same 
time, VCAA notification does not require an analysis of the 
evidence already contained in the record and any inadequacies 
of such evidence, as that would constitute a preadjudication 
inconsistent with applicable law.  The VCAA letter should be 
sent prior to the appealed rating decision or, if sent after 
the rating decision, before a readjudication of the appeal.  
A Supplemental Statement of the Case, when issued following a 
VCAA notification letter, satisfies the due process and 
notification requirements for an adjudicative decision for 
these purposes.

In the present case, the veteran was issued a VCAA letter 
meeting the specific requirements of C.F.R. § 3.159(b)(1) in 
terms of the initial service connection claim in March 2006  
As this letter was issued prior to the appealed rating 
decision, this case raises no procedural concerns in view of 
the Mayfield line of decisions.  

As this case concerns an initial evaluation and comes before 
the Board on appeal from the decision which also granted 
service connection, there can be no prejudice to the veteran 
in failing to give adequate 5103(a) notice for the service 
connection claim.  See Dunlap v. Nicholson, 21 Vet. App. 112 
(2007); VAOPGCPREC 8-2003 (Dec. 22, 2003) (in which the VA 
General Counsel held that separate notification is not 
required for "downstream" issues following a service 
connection grant, such as initial rating and effective date 
claims).

The Board is also aware of the considerations of the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
regarding the need for notification that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  In the present 
case, such notification was provided in a March 2006 letter.  

As to VA's duty to assist the veteran with the obtaining of 
evidence necessary to substantiate a claim, under 38 U.S.C.A. 
§ 5103A, in this case VA has obtained records of treatment 
reported by the veteran, and there is no indication from the 
claims file of additional medical treatment for which VA has 
not obtained, or made sufficient efforts to obtain, 
corresponding records.  The Board also notes that the veteran 
has been afforded a comprehensive VA examination in 
conjunction with this appeal, addressing the disorder at 
issue.

In summary, all relevant facts have been properly developed 
in regard to the veteran's claim, and no further assistance 
is required in order to comply with VA's statutory duty to 
assist with the development of facts pertinent to the claim.  
See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Accordingly, the 
Board finds that no prejudice to the veteran will result from 
an adjudication of this appeal in this Board decision.  
Rather, remanding this case for further VCAA development 
would be an essentially redundant exercise and would result 
only in additional delay with no benefit to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993); see also 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In cases in which a claim for a higher initial evaluation 
stems from an initial grant of service connection for the 
disability at issue, multiple ("staged") ratings may be 
assigned for different periods of time during the pendency of 
the appeal.  See generally Fenderson v. West, 12 Vet. App. 
119 (1999).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5243, a 10 percent 
evaluation is warranted for intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 
one week but less than two weeks during the past twelve 
months.  A 20 percent evaluation contemplates intervertebral 
disc syndrome with incapacitating episodes having a total 
duration of at least two weeks but less than four weeks 
during the past twelve months.  A 40 percent evaluation is 
assigned in cases of incapacitating episodes having a total 
duration of at least four weeks but less than six weeks 
during the past twelve months.  A 60 percent evaluation 
contemplates incapacitating episodes having a total duration 
of at least six weeks during the past twelve months.  An 
"incapacitating episode" is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bedrest prescribed by a physician and treatment by a 
physician.  Associated objective neurological abnormalities 
(e.g., bladder and bowel impairment) are to be evaluated 
separately.  

Under a formula involving Diagnostic Codes 5235-5242, a 10 
percent evaluation is in order for forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; muscle spasm, guarding, or localized 
tenderness not resulting in an abnormal gait or abnormal 
spinal contour; or a vertebral body fracture with loss of 50 
percent or more of the height.  A 20 percent evaluation is 
warranted for forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; a 
combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  A 40 percent evaluation is in order for forward 
flexion of the thoracolumbar spine of 30 degrees or less, or 
favorable ankylosis of the entire thoracolumbar spine.  A 50 
percent evaluation is warranted for unfavorable ankylosis of 
the entire thoracolumbar spine, while a 100 percent 
evaluation contemplates unfavorable ankylosis of the entire 
spine.

Also, the "combined range of motion" refers to the sum of 
forward flexion, extension, left and right lateral flexion, 
and left and right rotation.  38 C.F.R. § 4.71a (Plate V) 
indicates that normal range of motion of the thoracolumbar 
spine encompasses flexion to 90 degrees and extension, 
bilateral lateral flexion, and bilateral rotation to 30 
degrees.  The normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  

Disability involving a neurological disorder is ordinarily to 
be rated in proportion to the impairment of motor, sensory, 
or mental function.  When the involvement is wholly sensory, 
the rating should be for the mild, or, at most, the moderate 
degree.  38 C.F.R. §§ 4.120, 4.124a.  

Complete paralysis of the sciatic nerve warrants an 80 
percent evaluation; with complete paralysis of the sciatic 
nerve, the foot dangles and drops, no active movement of the 
muscles below the knee is possible, and flexion of the knee 
is weakened or (very rarely) lost.  Incomplete paralysis of 
the sciatic nerve warrants a 60 percent evaluation if it is 
severe with marked muscular dystrophy, a 40 percent 
evaluation if it is moderately severe, a 20 percent 
evaluation if it is moderate or a 10 percent evaluation if it 
is mild.  38 C.F.R. § 4.124a, Diagnostic Code 8520.

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45, pertaining to functional impairment.  The 
Court has instructed that in applying these regulations VA 
should obtain examinations in which the examiner determined 
whether the disability was manifested by weakened movement, 
excess fatigability, incoordination, or pain. Such inquiry is 
not to be limited to muscles or nerves.  These determinations 
are, if feasible, to be expressed in terms of the degree of 
additional range-of-motion loss due to any weakened movement, 
excess fatigability, incoordination, flare-ups or pain.  
DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. 
Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59.  These 
provisions are not, however, for consideration where, as in 
this case, the veteran is in receipt of the highest rating 
based on limitation of motion and a higher rating requires 
ankylosis.  Johnston, 10 Vet. App. 80, 84-5 (1997).

Service connection for a low back strain with degenerative 
disc disease was granted in the July 2006 rating decision on 
appeal.  An initial 10 percent rating was assigned, effective 
January 27, 2006, the date the claim for entitlement to 
service connection was received.  

In February 2006, the veteran provided VA with a medical 
history form recounting his low back symptoms.  He reported 
having constant, dull pain in his low back that flared with 
an exacerbation of symptoms every month lasting for two to 
three days.  During a flare-up, the veteran experienced 
severe limited range of motion due to pain and required 
bedrest prescribed by a physician.  He also stated that he 
missed two weeks of work in January 2006 due to his back 
symptoms and that they severely limited his activities.

The veteran was provided a VA examination in April 2006 for 
his spine.  He denied radiating symptoms and described the 
pain as dull ranging to spasms.  Flare-ups were caused by 
bending and lifting and could occur daily with severe 
exacerbations every few months.  He reported having three 
incapacitating episodes over the past 12 months with each one 
lasting two to three days.  The last time the veteran's back 
symptoms flared was in January 2006 when he missed three 
weeks of work.  He  worked as a letter carrier and his job 
was affected by his inability to bend and lift.  Upon 
physical examination, the veteran had an uneven gait and was 
unable to squat due to pain.  Range of motion of the 
lumbosacral spine showed forward flexion from 0 to 70 degrees 
with pain beginning at 45 degrees.  Extension was from 0 to 
20 degrees with pain at the endpoint.  Lateral bending and 
lateral rotation was from 0 to 30 degrees bilaterally without 
pain.  Repetitive testing showed no changes in range of 
motion testing.  Neurological examination was normal with no 
loss of sensation and no radiation of pain.  X-rays showed 
multilevel degenerative joint disease of the disc spaces and 
facet joints.  There was no loss of vertebral body heights.  
The diagnosis was low back strain.  

In a November 2006 letter detailing the current back 
condition, the veteran's private physician noted that a May 
2006 lumbar MRI showed clear evidence of degenerative changes 
of multiple discs and facet changes.  In August 2006, the 
veteran was taken off work for approximately one month due to 
his low back symptoms and was assigned modified duty upon his 
return.  

A private lumbar spine MRI in January 2008 showed multilevel 
degenerative disc changes without associated central canal 
stenosis.  There was a small left disc herniation causing a 
mild mass effect on the left L5 nerve root and a small right 
disc protrusion causing a possible mass effect on the right 
L4 nerve root.  

Upon private examination in February 2008, the veteran 
complained of right-sided low back pain that had become 
progressively worse since September 2007.  He also reported 
occasional tingling down his right leg.  He had difficulty 
with prolonged sitting, standing, sleeping, and bending over.  
Neurological examination showed decreased sensation of the 
right lower extremity to light touch.  Range of motion of the 
lumbar spine showed flexion to 60 degrees, extension to 5 
degrees, left and right side bending to 10 degrees, left 
rotation to 25 degrees, and right rotation to 15 degrees.  
Flexibility and accessory motion tests could not be completed 
due to the veteran's complaints of pain.  The diagnosis was 
lumbar radiculopathy with myelopathy.  

On September 9, 2008, the veteran began physical therapy to 
improve his lumbar spine condition.  He complained of 
constant pain and right lower extremity numbness and nerve 
damage.  Upon examination, sensation was diminished to light 
touch.  Range of motion measurements showed flexion to 30 
degrees, extension to 5 degrees, left side bending to 10 
degrees, and right side bending to 15 degrees.  

In a brief November 2008 statement, the veteran's private 
doctor noted that the veteran was being treated with 
acupuncture for chronic low back pain and right lumbosacral 
radiculopathy.

The veteran testified at a November 2008 hearing that his 
back hurt terribly and was exacerbated by his knee 
disabilities.  He could not bend over to tie his shoes and 
had been diagnosed with right leg neuropathy secondary to his 
low back condition.  He stated that he treated his back and 
knee disabilities with bed rest as he was still recovering 
from multiple total knee replacement surgery.  

The medical evidence of record establishes that for the 
period prior to September 9, 2008, the veteran's lumbar spine 
disability manifested symptoms consistent with an increased 
evaluation of 20 percent under the criteria for rating the 
spine.

During this period, limitation of motion of the spine was 
most restricted at the veteran's April 2006  VA orthopedic 
examination.  At that time, flexion was to 70 degrees with 
pain beginning at 45 degrees.  While the total range of 
motion of the thoracolumbar spine was to 185 degrees, with 
consideration of pertinent functional factors, the evidence 
establishes that the veteran had limitation of flexion 
greater than 30 degrees but less than 60 degrees and an 
increased evaluation of 20 percent is warranted for the 
period prior to September 9, 2008.  A 40 percent rating is 
not warranted during this period as there is no evidence of 
ankylosis of the spine.  

With respect to intervertebral disc syndrome, while the 
evidence shows that the veteran missed several weeks of work 
due to his low back disability in 2006, it does not establish 
that he experienced incapacitating episodes requiring bedrest 
prescribed by a physician.  In a November 2006 letter, the 
veteran's physician noted that the veteran was "taken off" 
work for a period of time in August 2006, but did not state 
that the veteran was prescribed bedrest during that period.  
In addition, while the veteran has alleged that his low back 
condition results in incapacitating episodes, he also 
testified that he currently treated his low back with bedrest 
as part of his recovery from his knee surgeries.  As the 
record does not establish that the veteran has been 
prescribed bedrest for his low back symptoms, he is not 
entitled to an increased rating on that basis under 
Diagnostic Code 5243.

The Board has considered whether there is any other schedular 
basis for granting a higher rating than that discussed above 
for the period prior to September 9, 2008, but has found 
none.  

For the period beginning September 9, 2008, the Board finds 
that an increased rating of 40 percent is warranted for the 
veteran's lumbar spine disability.  In this regard, the Board 
notes that during the veteran's September 2008 physical 
therapy examination, flexion of the thoracolumbar spine was 
measured to 30 degrees.  The Board therefore finds that the 
veteran's low back strain with degenerative disc disease most 
nearly approximates the criteria associated with an increased 
rating of 40 percent for the period beginning September 9, 
2008.  

A disability evaluation in excess of 40 percent is not 
warranted as the medical evidence of record does not 
establish that the veteran experiences ankylosis of his 
entire thoracolumbar spine.  In fact, while the veteran does 
experience decreased range of motion, it is clear that he 
still retains some useful motion of his lumbar spine.  In 
addition, there is no indication that his low back has 
manifested incapacitating episodes having a total duration of 
at least 6 weeks during this period.

The Board finds that the medical evidence of record therefore 
establishes that the veteran's low back disability most 
nearly approximates forward flexion that is 30 degrees or 
less for the period beginning September 9, 2008, and an 
increased rating of 40 percent is warranted.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. §§ 4.7, 4.21.

Additionally, the Board finds that the medical evidence of 
record also supports a separate 10 percent rating for 
neurological impairment of the right lower extremity.
The January 2008 MRI of the lumbar spine showed right nerve 
impingement, and, during a February 2008 examination, the 
veteran was diagnosed with lumbar radiculopathy based on his 
loss of sensation in the right lower extremity.  

A 20 percent rating is not appropriate as none of the medical 
evidence shows that the veteran's incomplete paralysis has 
more nearly approximated moderate than mild.  Physical 
examination of the right lower extremity has shown reduced 
sensation and the veteran has complained of numbness and 
tingling in his right leg.  Therefore the neurological 
impairment has been wholly sensory.  38 C.F.R. §§ 4.120, 
4.124a.  In addition, the January 2008 MRI showed only 
questionable right nerve root involvement.  

Finally, the Board has considered whether this case should be 
forwarded to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b)(1).  The Board notes that while the veteran missed 
several weeks of work due to his low back disorder in 2006, 
he returned to work later that year.  Moreover, there is no 
indication of repeated hospitalization or marked interference 
with employment due to a service-connected low back 
disability during the pendency of this appeal.  In fact, the 
veteran has repeatedly stated that he is unable to work due 
to his service-connected right knee disability.  As such, 
referral of this case for extra-schedular consideration is 
not in order.


ORDER

An initial rating of 20 percent for the period from January 
27, 2006 until September 9, 2008 for low back strain with 
degenerative disc disease is granted, subject to the laws and 
regulations governing the payment of monetary benefits.

An increased rating of 40 percent for the period beginning 
September 9, 2008, for low back strain with degenerative disc 
disease is granted, subject to the laws and regulations 
governing the payment of monetary benefits.

A separate disability rating of 10 percent based on 
neurological impairment of the right lower extremity is 
granted, subject to the laws and regulations governing the 
payment of monetary benefits.  




REMAND

The veteran's right knee disability is currently rated as 100 
percent disabling for residuals of two total knee 
replacements with a scheduled reduction to 30 percent for the 
period beginning May 1, 2009.  The Board notes that as this 
30 percent evaluation is scheduled to take effect five months 
from the date of this decision, and there is no evidence of 
record allowing for the Board to determine the severity of 
the veteran's right knee disability in May 2009.  Therefore, 
the Board finds that the case should be remanded and the 
veteran should be scheduled for a VA examination to determine 
the severity of his residuals of a right total knee 
replacement for the period beginning May 1, 2009.  

Accordingly, the case is REMANDED to the RO/AMC for the 
following actions: 

1.  The veteran should be afforded a VA 
orthopedic examination to determine the 
severity and all manifestations of his 
service-connected right knee disability 
for the period beginning May 1, 2009.  
The claims folder should be made 
available to and reviewed by the 
examiner, and the examiner should note 
such review in the report.

a)  All indicated tests and studies 
should be performed, including range 
of motion studies in degrees.  

b)  In reporting the results of 
range of motion testing, the 
examiner should identify any 
objective evidence of pain and the 
specific excursion(s) of motion, if 
any, accompanied by pain.  To the 
extent possible, the examiner should 
assess the severity of any pain.  
The examiner should provide an 
opinion concerning the degree of 
severity (whether mild, moderate, or 
severe) of any limited motion of the 
knee.  

c)  The examiner should provide an 
opinion concerning the degree of 
severity (whether mild, moderate, or 
severe) of any instability or 
subluxation of the knee.  The 
examiner should also determine if 
the knee locks and if so the 
frequency of the locking.  

d)  Tests of joint movement against 
varying resistance should be 
performed.  The extent of any 
incoordination, weakened movement 
and excess fatigability should also 
be described by the examiner.  If 
feasible, the examiner should assess 
the additional functional impairment 
due to weakened movement, excess 
fatigability, or incoordination in 
terms of the degree of additional 
range of motion loss.   If it is not 
feasible to express additional 
function impairment in terms of 
degrees of loss, the examiner should 
so state.

e)  The examiner should also express 
an opinion concerning whether there 
are additional limits on functional 
ability on repeated use or during 
flare-ups (if the veteran describes 
flare-ups), and, to the extent 
possible, provide an assessment of 
the functional impairment on 
repeated use or during flare-ups.  
If feasible, the examiner should 
assess the additional functional 
impairment on repeated use or during 
flare-ups in terms of the degree of 
additional range of motion loss.  

f)  The examiner should also provide 
an opinion concerning the impact of 
the service-connected disability on 
the veteran's ability to work.  The 
rationale for all opinions expressed 
must also be provided.

2.  Then, the RO/AMC should undertake any 
additional development so indicated by 
the record.

3.  If the benefits sought on appeal are 
not fully granted, a supplemental 
statement of the case should be issued, 
before the case is returned to the Board, 
if otherwise in order. 

The veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


